        Case 6:20-cv-06149-EAW Document 2-5 Filed 06/17/20 Page 1 of 1




                                     CERTIFICATION



       I certify that on June 17, 2020, I electronically filed the foregoing Notice of

Motion, Attorney Declaration with Exhibit, Memorandum of Law and Notice to Pro Se

Litigant on behalf of the Defendants with the Clerk of the District Court using the

CM/ECF system, with said notice of such filing being sent to Pro Se Plaintiff by mail to:


              Rakim Yancey – 17B3223
              Attica Correctional Facility
              P.O. Box 149
              Attica, NY 14011




                                      TIMOTHY R. CURTIN, Corporation Counsel


                                    BY:_s/Spencer L. Ash____________________
                                      SPENCER L. ASH, Esq., of Counsel
                                      Attorneys for Defendants
                                      30 Church Street, Room 400A City Hall
                                      Rochester, New York 14614
                                      Telephone: (585) 428-6699
                                      spencer.ash@cityofrochester.gov
